                                                                  Case
                                                                  Case 2:20-cv-01498-JCM-VCF
                                                                       2:20-cv-01498-JCM-VCF Document
                                                                                             Document 12
                                                                                                      11 Filed
                                                                                                         Filed 09/18/20
                                                                                                               09/16/20 Page
                                                                                                                        Page 1
                                                                                                                             1 of
                                                                                                                               of 2
                                                                                                                                  2



                                                                    PAUL S. PADDA, ESQ.
                                                              1     Nevada Bar No. 10417
                                                                    Email: psp@paulpaddalaw.com
                                                              2
                                                                    PAUL PADDA LAW, PLLC
                                                              3     4560 S. Decatur Boulevard, Ste. 300
                                                                    Las Vegas, Nevada 89103
                                                              4     Tele: (702) 366-1888
                                                                    Attorney for Plaintiff
                                                              5
                                                              6                                UNITED STATES DISTRICT COURT

                                                              7                                        DISTRICT OF NEVADA
                                                              8
                                                                     BRIANNE SCHUTH,
                                                              9
                                                                            Plaintiff,                                  CASE NO.:     2:20-cv-01498-JCM-VCF
                                                             10
                                                             11      vs.
                 Tele: (702) 366-1888 • Fax (702) 366-1940
                 4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                                                                        STIPULATION AND ORDER TO
                                                             12      SHELBY AMERICAN, INC., a domestic                  CONTINUE EARLY NEUTRAL
                         Las Vegas, Nevada 89103




                                                                     corporation; DOES 1 through 100; and ROE           EVALUATION
                                                             13      ENTITIES A through Z, inclusive,
                                                             14
                                                                            Defendants.
                                                             15
                                                             16            Plaintiff, BRIANNE SCHUTH, by and through her counsel of record, PAUL S.
                                                             17
                                                                    PADDA, ESQ., of PAUL PADDA LAW, and Defendant, SHELBY AMERICAN, INC., by and
                                                             18
                                                                    through its counsel of record, MATTHEW T. DUSHOFF, ESQ. and JORDAN D. WOLFF,
                                                             19
                                                             20     ESQ., of SALTZMAN MUGAN DUSHOFF, hereby stipulate to a brief continuance of the

                                                             21     Early Neutral Evaluation (“ENE”) currently scheduled for October 21, 2020, at the hour of
                                                             22
                                                                    10:00 a.m.
                                                             23
                                                                           The parties, by and through their respective counsel, have agreed to this short
                                                             24
                                                                    continuance of the ENE as Plaintiff is required to be out-of-state on the day of the currently
                                                             25
                                                             26     scheduled proceeding. The parties currently have the following availability, and hereby request
                                                             27
                                                             28


                                                                                                                    1
                                                                  Case
                                                                  Case 2:20-cv-01498-JCM-VCF
                                                                       2:20-cv-01498-JCM-VCF Document
                                                                                             Document 12
                                                                                                      11 Filed
                                                                                                         Filed 09/18/20
                                                                                                               09/16/20 Page
                                                                                                                        Page 2
                                                                                                                             2 of
                                                                                                                               of 2
                                                                                                                                  2



                                                                    that the Early Neutral Evaluation be rescheduled for: November 4, 2020; November 5, 2020,
                                                              1
                                                              2     November 11, 2020; or November 18, 2020 or any other date convenient for the Court.

                                                              3            STIPULATED AND AGREED TO BY:
                                                              4
                                                                     DATED this 16th day of September, 2020.         DATED this 16th day of September, 2020.
                                                              5
                                                                     PAUL PADDA LAW                                  SALTZMAN MUGAN DUSHOFF
                                                              6
                                                              7      /s/ Paul S. Padda                               /s/ Jordan D. Wolff

                                                              8      PAUL S. PADDA, ESQ.                             Matthew T. Dushoff, Esq.
                                                                     Nevada Bar No. 10417                            Nevada Bar No. 4975
                                                              9      4560 S. Decatur Boulevard, Ste. 300             Jordan D. Wolff, Esq.
                                                                     Las Vegas, Nevada 89103                         Nevada Bar No. 14968
                                                             10
                                                                     Attorney for Plaintiff                          1835 Village Center Circle
                                                             11                                                      Las Vegas, Nevada 89134
                 Tele: (702) 366-1888 • Fax (702) 366-1940
                 4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                                                                     Attorneys for Defendant
                                                             12
                         Las Vegas, Nevada 89103




                                                             13
                                                             14            IT IS HEREBY ORDERED that the Early Neutral Evaluation in the above-captioned
                                                             15     matter be rescheduled to Monday, November 23, 2020
                                                                                                                   at theathour of a.m.
                                                                                                                            10:00                   a.m./p.m.
                                                             16
                                                                           IT IS FURTHER ORDERED that the ENE briefs are due by noon on Monday,
                                                             17      November 16, 2020. All other provisions of the Court's Order (ECF No. 9) remain
                                                                     in effect.
                                                             18
                                                                                                    UNITED STATES MAGISTRATE JUDGE
                                                             19
                                                                                                    _________________________________
                                                             20                                      Daniel J. Albregts
                                                                                                      DATED:
                                                                                                     United States Magistrate Judge
                                                             21
                                                             22                                      DATED: September 18, 2020
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28


                                                                                                                 2
